Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10, 12-22, 24-29 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-16, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Raindel et al (US20150288624) hereinafter Raindel in view of  Pani (US20160342510).

As to claim 1, Raindel discloses an accelerator sled comprising: an accelerator device including a register space (Fig. 1 comprising a accelerator sled (46) ;

(ii) receive, from the remote compute device, a register space access request to remotely access the register space of the accelerator device associated with the register space address region (Fig. 1, and para. 0024),
and (iii) perform, in response to the register space access request, a direct register space access operation on the register space (Fig. 1, and para. 0010).
Raindel does not explicitly disclose a network interface controller including a register space access logic unit to (i) determine a register space address region for the register space usable by a remote compute device to access the register space to control operation of the device or check a status of the device.
Pani teaches in Fig. 1 a network interface controller including a register space access logic unit to (i) determine a register space address region for the register space usable by a remote compute device to access the register space to control operation of the accelerator device or check a status of the accelerator device (para. 0023). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to enable remote configuration (para. 0006).

As to claim 13, Raindel discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause an accelerator sled to: (Fig. 1, with nic 30, and logic 68) determine, 
Pani teaches in Fig. 1 a network interface controller including a register space access logic unit to (i) determine a register space address region for the register space usable by a remote compute device to access the register space to control operation of the accelerator device or check a status of the accelerator device (para. 0023). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to enable remote configuration (para. 0006).

As to claim 25, Raindel discloses An accelerator sled comprising: an accelerator device including a register space (Fig. 1, and element 42); a network interface controller including register space access manager circuitry to (i) determine a register space address region usable by a remote compute device to access the register space of the accelerator device (Fig. 1, and para. 0021), (ii) receive, from the remote compute device, a register space access request to remotely access the register space of the accelerator device associated with the register space address region (Fig. 1, and para. 

As to claim 26, Raindel discloses a method comprising: determining, by a register space access logic unit of a network interface controller of an accelerator sled (Fig. 1, w elements illustrated), a register space address region usable by a remote compute device to access the register space of an accelerator device of the accelerator sled (Fig. 1, and para. 0021);receiving, by the register space access logic unit and from the remote compute device, a register space access request to remotely access the register space of the accelerator device associated with the register space address region (Fig. 1, and para. 0024); and performing, by the register space access logic unit and in response to the register space access request, a direct register space access operation on the register space (Fig. 1, and para. 0010)
Pani teaches in Fig. 1 a network interface controller including a register space access logic unit to (i) determine a register space address region for the register space usable by a remote compute device to access the register space to control operation of the accelerator device or check a status of the accelerator device (para. 0023). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to enable remote configuration (para. 0006).

As to claims 2, 14, and 27, Raindel discloses the accelerator sled wherein to perform the direct register space access operation comprises to perform the direct register space access operation using a peripheral component interconnect express protocol in 

As to claims 3, 15, and 28, Raindel discloses the accelerator sled, wherein the register space access logic unit is further to: establish a write queue in the register space, wherein the write queue is usable to track one or more write operations to be performed on the register space; provide, to the remote compute device, a unique identifier that identifies the write queue (Fig. 1, and para. 0025).

Claims 4 -10, 12,17-22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Raindel/Pani as applied to claim1,13,26 above, and further in view of Froening (US20140317221).

As to claims 4, and 16, Raindei discloses the accelerator sled, wherein the register space access logic unit is further to receive a request from the remote compute device to establish the write queue (Fig, 1 and NIC w buffers 60, and 64).
Raindei does not explicitly disclose wherein the request defines a length for the write queue and wherein to establish the write queue comprises to establish the write queue with the length defined in the request.
Froening teaches in Figure 4 wherein the request defines a length for the write queue and wherein to establish the write queue comprises to establish the write queue with the length defined in the request (Fig. 4, and para. 0122).


As to claims 5, and 17, Froeining discloses wherein the register space access logic unit is further to: establish a read queue in the register space, wherein the read queue is usable to track one or more write operations to be performed on the register space; provide, to the remote compute device, a unique identifier that identifies the read queue (Fig. 4, and para.0122). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the buffers of Froening in the system of Raindei to enable efficiency synchronization efficiency, (para. 0005).

As to claims 6, and 18, Froening discloses wherein the register space access logic unit is further to receive a request from the remote compute device to establish the read
queue, wherein the request defines a length for the read queue and wherein to establish the read queue comprises to establish the read queue with the length defined in the request (Fig. 4, and para. 0122). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the buffers of Preening in the system of Raindel to enable efficiency synchronization efficiency, (para. 0005).

As to claims 7, and 19, Preening discloses wherein the accelerator device is a first accelerator device, the register space is a first register space, accelerator sled further 

As to claims 8, and 20, Preening discloses the accelerator sled, wherein the accelerator device is a first accelerator device connected to the network interface controller, the accelerator sled further comprising a second accelerator device that is indirectly connected to the network interface controller through the first accelerator
device, and the register space access request includes a register space address on which the direct register space access operation is to be performed (Fig, 2, and para. 0082), and wherein the register space access logic unit is further to determine, as a function of the register space address, whether the register space access request corresponds to the first accelerator device or the second accelerator device (para. 0117). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the buffers of Froening in the system of Raindel to enable efficiency synchronization efficiency, (para. 0005).



As to claims 10, 22, and 29, Raindel discloses the accelerator sled wherein accelerator comprises a field programmable gate array (FPGA) (para.0029).

As to claims 12, and 24, Raindei discloses the accelerator sled, wherein to perform the direct register space access operation comprises to perform a read operation (Fig. 5, and para. 0028).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184